DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 104 and 105 in Figure 1A.  
The drawings are objected to because:
In Figure 2, element 206, “Receiving a request, from a client, to validate a file” should read “Receiving a request, from a client, to resolve circular references and/or validate a file” to be consistent with the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0010, lines 3-4, it is not clear what figure is being referenced by “indicates a mapping between line numbers in an updated file and line numbers in an original file”.
In paragraph 0019, line 1, “(hereinafter “files”)may” should read “(hereinafter “files”) may”.
In paragraph 0019, lines 3-4, “and prone to circular references” should read “and are prone to circular references”.
In paragraph 0022, line 35, “client 102” should read “client 101”.
In paragraph 0023, line 2, “computing component 111 may” should read “computing component 111 may include”.
In paragraph 0027, line 14, “the file 140” should read “the file 140.”.
In paragraph 0029, line 11, “file 142..” should read “file 142.”.
In paragraph 0029, lines 11-12, “For example, "route-map My RouteMap" was defined in line 11 of the updated file 142.” does not appear to be consistent with element 142 of Figure 1D.
In paragraph 0034, line 6, “in 12-13” should read “in lines 12-13”.
In paragraph 0034, line 12, “references “ip ospf 88 in line 13” should read “references “ip ospf 88” in line 13”.
In paragraph 0056, line 14, “certain of the operations or processes” should read “certain operations or processes”.
Appropriate correction is required.
Claim Objections
Claims 12 and 18 are objected to because of the following informalities:
In claim 12, line 6, “prepending the declarations” should read “prepend the declarations”.
In claim 18, line 5, “an message” should read “a message”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the second entity".  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, "the second entity" will be interpreted as a second entity of the second entities.
Claim 3 recites the limitation "the second entity".  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, "the second entity" will be interpreted as a second entity of the second entities.  Also, the claim 3 limitation “the characteristics comprising one or more third entities referenced by the second entity and one or more fourth entities that the second entity references” is indefinite because it is not clear how the thirds entities and fourth entities are different.  For examination purposes, the fourth entities will be interpreted as entities that reference a second entity of the second entities.
Claims 4 – 9 depend from claim 2, and thus recite the limitations of claim 2, and do not resolve the indefinite language from claim 2.  Claim 9 also recites the limitation "the second entity".  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, "the second entity" will be interpreted as a second entity of the second entities.
Claim 20 recites the limitation “the data”.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, "the data" will be interpreted as data proving information about the determination of whether one or more portions of the updated file contain a nonconformity.  Also, the claim 20 limitation “wherein the device or the server is unable to resolve circular references” is indefinite because it is not clear how the server can be unable to resolve circular references for an updated file in which any previous circular references have already been resolved.  Claim 20 depends from claim 17, and claim 17 recites “A computer-implemented method of a device or server, comprising: receiving, from a computing system, a request to validate an updated file in which any previous circular references have already been resolved; and validating, in a single-pass, the updated file to determine whether one or more portions of the updated file contain a nonconformity with syntactical and semantic rules according to a programming language.”, indicating that the updated file received by the device or server is a file in which any previous circular references have already been resolved, and indicating that the task to be performed by the device or server is to validate the updated file to determine whether one or more portions of the updated file contain a nonconformity with syntactical and semantic rules according to a programming language, not resolve circular references in the update file.  For examination purposes, the limitation “wherein the device or the server is unable to resolve circular references” will be interpreted to mean that the update file received by the device or server contains unresolved circular references.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 6, 9 – 18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites a computer-implemented method of a computing system comprising: using logic and grammar rules to detect where definitions and references of entities occur in a file; and resolving circular references in the file, the resolving comprising: determining one or more of the entities that have respective references that lack definitions occurring prior to the respective references; categorizing the determined entities as second entities; and for the second entities, prepending declarations of the second entities before respective references of the second entities to create an updated file.
	The claim 1 limitations, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a computer-implemented method”, nothing in the claim elements preclude the actions from practically being performed in the mind.  For example, “using” in the context of this claim encompasses a person using the logic and grammar rules of a computer programming language to identify definitions and references in a file written in the programming language, “resolving” in the context of this claim encompasses the person editing the file to remove circular references, “determining” and “categorizing” in the context of this claim encompasses the person identifying references to programming language entities that occur before the entities are defined, and “prepending” in the context of this claim encompasses the person editing the file to place entity declarations before the entity references.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element, “a computer-implemented method”.  The computer is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computer-implemented method amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 2 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitations: wherein the prepending of the declaration of the second entity before the reference of the second entity comprises: inferring a context associated with the second entity, the context comprising one or more third entities referenced by the second entity and one or more fourth entities that reference the second entity; and prepending the declaration of the second entity before declarations of the third entities and the fourth entities.
For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas.  The additional limitations of claim 2 do not preclude the steps of claim 1 from practically being performed in the mind.  For example, a person using the method of claim 1 to edit a computer program could identify additional entities that are referenced by the entities without preceding definitions and entities that reference the entities without preceding definitions, and place the entity declarations before all of the identified entities.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 1, the limitation “a computer-implemented method” amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 1, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 3 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitations: wherein the prepending of the declaration of the second entity before the reference of the second entity comprises: inferring a context associated with the second entity, the context comprising a declaration component and a definition component, wherein: the declaration component indicates an existence of the second entity and the definition component comprises characteristics associated with the second entity, the characteristics comprising one or more third entities referenced by the second entity and one or more fourth entities that the second entity references; and prepending the declaration component of the second entity before the definition component of the second entity.
For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas.  The additional limitations of claim 3 do not preclude the steps of claim 1 from practically being performed in the mind.  For example, a person using the method of claim 1 to edit a computer program could identify entity definitions including information about additional entities that are referenced by the defined entity and entities that reference the defined entity, and place an entity declaration before the entity definition.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 1, the limitation “a computer-implemented method” amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 1, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 4 depends from claim 2, and thus recites the limitations of claim 2, with the additional limitations: in response to resolving the circular references, removing a duplicate declaration or a duplicate definition of an entity, out of the entities; and transmitting the updated file to a device that validates the updated file.
For the reasons discussed above for claim 2, the claim 2 limitations recite abstract ideas.  The additional limitations of claim 4 do not preclude the steps of claim 2 from practically being performed in the mind.  For example, a person using the method of claim 2 to edit a computer program could remove duplicate declarations and definitions, and enter the commands to send the file containing the computer program to another device.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 2, the limitation “a computer-implemented method” amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 2, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 5 depends from claim 2, and thus recites the limitations of claim 2, with the additional limitation: in response to resolving the circular references, removing a declaration of an entity for which a corresponding definition occurs prior to a reference of the entity.
For the reasons discussed above for claim 2, the claim 2 limitations recite abstract ideas.  The additional limitation of claim 5 does not preclude the steps of claim 2 from practically being performed in the mind.  For example, a person using the method of claim 2 to edit a computer program could remove an entity declaration for an entity that has a corresponding definition prior to a reference of the entity.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 2, the limitation “a computer-implemented method” amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 2, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 6 depends from claim 2, and thus recites the limitations of claim 2, with the additional limitation: in response to resolving the circular references, reordering prepended declarations of the second entities based on an order of respective references of the second entities.
For the reasons discussed above for claim 2, the claim 2 limitations recite abstract ideas.  The additional limitation of claim 6 does not preclude the steps of claim 2 from practically being performed in the mind.  For example, a person using the method of claim 2 to edit a computer program could reorder entity declarations based on the order of the entity references.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 2, the limitation “a computer-implemented method” amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 2, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 9 depends from claim 2, and thus recites the limitations of claim 2, with the additional limitations: wherein the context associated with the second entity further comprises one or more additional entities referenced by other second entities of the second entities; and prepending respective declarations of the additional entities and the other second entities to the file.
For the reasons discussed above for claim 2, the claim 2 limitations recite abstract ideas.  The additional limitations of claim 9 do not preclude the steps of claim 2 from practically being performed in the mind.  For example, a person using the method of claim 2 to edit a computer program could identify additional entities that are referenced by the entities without preceding definitions, and place the entity declarations for the additional entities before the additional entities.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 2, the limitation “a computer-implemented method” amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 2, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 10 depends from claim 1, and thus recites the limitations of claim 1, with the additional limitation: wherein the file comprises a server configuration file or a switch configuration file.
For the reasons discussed above for claim 1, the claim 1 limitations recite abstract ideas.  The additional limitation of claim 10 does not preclude the steps of claim 1 from practically being performed in the mind.  For example, a person using the method of claim 1 to edit a computer program could edit a configuration file.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 1, the limitation “a computer-implemented method” amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 1, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites a computing system that detects and resolves circular references, the computing system comprising: a database storing logic and grammar rules to: detect declarations and references of entities in a configuration file; and detect one or more forward references to an entity in the configuration file; one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the one or more processors to: determine, using the logic and the grammar rules, one or more entities that are forward referencing; and prepend declarations of the forward referencing entities before the respective references to the forward referencing entities in the configuration file.
	The claim 11 limitations, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a computing system”, “a database”, “one or more processors”, and “a memory”, nothing in the claim elements preclude the actions from practically being performed in the mind.  For example, “detect declarations and references” in the context of this claim encompasses a person using the logic and grammar rules of a computer programming language to identify definitions and references in a configuration file, “detect one or more forward references” and “determine” in the context of this claim encompasses the person identifying entity references that occur before the entities are declared, and “prepending” in the context of this claim encompasses the person editing the file to place entity declarations before the entity references.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements of “a computing system”, “a database”, “one or more processors”, and “a memory”.  These elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a computing system”, “a database”, “one or more processors”, and “a memory” amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 12 depends from claim 11, and thus recites the limitations of claim 11, with the additional limitations: wherein, during the prepending of the declarations of the forward referencing entities, the instructions cause the one or more processors to: infer respective contexts associated with the forward referencing entities, each of the respective contexts comprising one or more other entities referenced by a forward referencing entity and one or more additional entities that reference the forward referencing entity; and prepending the declarations of each of the forward referencing entities before declarations of the other entities and the additional entities.
For the reasons discussed above for claim 11, the claim 11 limitations recite abstract ideas.  The additional limitations of claim 12 do not preclude the steps of claim 11 from practically being performed in the mind.  For example, a person using the method of claim 11 to edit a computer program could identify additional entities that are referenced by the entities without preceding definitions and entities that reference the entities without preceding definitions, and place the entity declarations before all of the identified entities.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 11, the limitations of “a computing system”, “a database”, “one or more processors”, and “a memory” amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 11, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 13 depends from claim 12, and thus recites the limitations of claim 12, with the additional limitation: wherein the instructions further cause the one or more processors to: in response to prepending the declarations of each of the forward referencing entities before the declarations of the other entities and the additional entities, remove a definition or a declaration of an entity, out of the entities, that is identical to a prior declaration of the entity.
For the reasons discussed above for claim 12, the claim 12 limitations recite abstract ideas.  The additional limitation of claim 13 does not preclude the steps of claim 12 from practically being performed in the mind.  For example, a person using the method of claim 12 to edit a computer program could remove duplicate declarations and definitions.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 12, the limitations of “a computing system”, “a database”, “one or more processors”, and “a memory” amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 12, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 14 depends from claim 12, and thus recites the limitations of claim 12, with the additional limitation: wherein the instructions cause the one or more processors to: in response to prepending the declarations of each of the forward referencing entities before the declarations of the other entities and the additional entities, remove a declaration of an entity for which a corresponding definition occurs prior to a reference of the entity.
For the reasons discussed above for claim 12, the claim 12 limitations recite abstract ideas.  The additional limitation of claim 14 does not preclude the steps of claim 12 from practically being performed in the mind.  For example, a person using the method of claim 12 to edit a computer program could remove an entity declaration for an entity that has a corresponding definition prior to a reference of the entity.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 12, the limitations of “a computing system”, “a database”, “one or more processors”, and “a memory” amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 12, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 15 depends from claim 12, and thus recites the limitations of claim 12, with the additional limitation: wherein the instructions cause the one or more processors to: in response to prepending the declarations of each of the forward referencing entities before the declarations of the other entities and the additional entities, reordering the prepended declarations of the forward referencing entities based on an order of respective references of the forward referencing entities.
For the reasons discussed above for claim 12, the claim 12 limitations recite abstract ideas.  The additional limitation of claim 15 does not preclude the steps of claim 12 from practically being performed in the mind.  For example, a person using the method of claim 12 to edit a computer program could reorder entity declarations based on the order of the entity references.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 12, the limitations of “a computing system”, “a database”, “one or more processors”, and “a memory” amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 12, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 16 depends from claim 12, and thus recites the limitations of claim 12, with the additional limitation: wherein the instructions further cause the one or more processors to perform: in response to prepending the declarations of each of the forward referencing entities before the declarations of the other entities and the additional entities, mapping line numbers of the file before the prepending of the declarations to line numbers of an updated file after the prepending of the declarations.
For the reasons discussed above for claim 12, the claim 12 limitations recite abstract ideas.  The additional limitation of claim 16 does not preclude the steps of claim 12 from practically being performed in the mind.  For example, a person using the method of claim 12 to edit a computer program could keep a record of the mapping of line numbers in the file before and after editing the file.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 12, the limitations of “a computing system”, “a database”, “one or more processors”, and “a memory” amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 12, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites a computer-implemented method of a device or server, comprising: receiving, from a computing system, a request to validate an updated file in which any previous circular references have already been resolved; and validating, in a single-pass, the updated file to determine whether one or more portions of the updated file contain a nonconformity with syntactical and semantic rules according to a programming language.
	The claim 17 limitations, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a computer-implemented method”, nothing in the claim elements preclude the actions from practically being performed in the mind.  For example, “receiving” in the context of this claim encompasses a person receiving a request to check if a file written in a computer programming language contains any errors, and “validating” in the context of this claim encompasses a person checking if a file written in a computer programming language contains any errors.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element, “a computer-implemented method”.  The computer is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computer-implemented method amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 18 depends from claim 17, and thus recites the limitations of claim 17, with the additional limitations: wherein the validating of the updated file further comprises determining data associated with the nonconformity, the data comprising: an entity associated with the nonconformity; a message indicating a nature of the nonconformity; a line number, corresponding to the updated file, of the nonconformity; one or more possible fixes to the nonconformity; and probabilities that the possible fixes would effectively address the nonconformity.
For the reasons discussed above for claim 17, the claim 17 limitations recite abstract ideas.  The additional limitations of claim 18 do not preclude the steps of claim 17 from practically being performed in the mind.  For example, a person using the method of claim 17 to check a computer program for errors could record entities associated with programming errors, line numbers of errors, and possible corrections for the errors, with information about how likely possible corrections are to be equivalent to the original intention of the programmer.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 17, the limitation “a computer-implemented method” amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 17, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 20 depends from claim 17, and thus recites the limitations of claim 17, with the additional limitations: wherein the device or the server is unable to resolve circular references; and the method further comprises: transmitting the data to the computing system.
For the reasons discussed above for claim 17, the claim 17 limitations recite abstract ideas.  The additional limitations of claim 20 do not preclude the steps of claim 17 from practically being performed in the mind.  For example, a person using the method of claim 17 to check a computer program for errors could check a computer program that contains circular references for errors, and enter the commands to send the file containing the computer program to a computing system.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  For the reasons discussed above for claim 17, the limitation “a computer-implemented method” amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above for claim 17, mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferguson (Beginning JavaScript: The Ultimate Guide to Modern JavaScript Development).
Regarding claim 1, Ferguson discloses a computer-implemented method of a computing system (Page 25, lines 5-6, "If you want to perform a calculation, the computer will consider the data that you are using to perform that calculation as a number."; The computer executing software instructions demonstrates a computer system.) comprising:
using logic and grammar rules to detect where definitions and references of entities occur in a file (Page 4, lines 1-3, "JavaScript Syntax: Learning any programming language is very similar to learning a foreign language. There are rules to follow and that may require a different way of thinking."; Page 4, lines 11-14, "Using JavaScript, you can declare a variable and give it a value and then use it later: var x = 5; 5 + x = 10"; Page 4, lines 26-30, "You can write a function, add into it all the commands that you want it to execute, and then have it wait until you need it, like so: function doMath(num1, num2){let sum = num1 + num2; return sum;}"; The JavaScript syntax for declaring and using variables and functions read on using logic and grammar rules to detect where definitions and references of entities occur in a file.);
and resolving circular references in the file, the resolving comprising: determining one or more of the entities that have respective references that lack definitions occurring prior to the respective references; categorizing the determined entities as second entities; and for the second entities, prepending declarations of the second entities before respective references of the second entities (Page 31, line 22 - Page 32, line 17, "Variable Hoisting: During interviews you may be asked about variable hoisting. It sounds much more difficult than it is. This section will clear up any confusion about how it works. When the browser is going through its compile phase, it will put both functions and variable declarations into memory. Here is an example of how you declare a variable: userName = "Stephanie"; This is different than when you initialize a variable using one of the keywords like let. Here you are assigning a value to a variable and not using any keywords. Because no keyword has been assigned to this variable, it is considered a global variable. It’s the same as using the var keyword. This next example shows working code even though it does not look like it should work: userName = "Stephanie"; console.log(userName); //returns Stephanie, var userName; While it looks like the result should be undefined, it returns the correct value. Similar to other examples, you use the keyword var where the scope or execution context is not set to a code block. Variables that are hoisted move to the top of the current scope. So, if there are no functions, variables are moved to the global scope. If a variable (using the var keyword) is declared inside a function, it would move to the top of that scope. Variable hoisting takes effect when the variable has been declared, not when it has been assigned a value. If you declare a variable without a value, it is still hoisted even if it does not have a value."; Moving variable declarations to the top of the current scope reads on prepending declarations for entities that have respective references that lack definitions occurring prior to the respective references.);
to create an updated file (Page 108, lines 15-16, "When the script is finished executing, it will create a dist folder. This is the folder where all compiled code goes."; The compiled code reads on an updated file.).
Regarding claim 11, Ferguson discloses a computing system that detects and resolves circular references, the computing system comprising:
one or more processors; and a memory storing instructions (Page 25, lines 5-6, "If you want to perform a calculation, the computer will consider the data that you are using to perform that calculation as a number."; The computer executing software instructions demonstrates a computer with a processor executing programming instructions from memory.) comprising:
a database storing logic and grammar rules to: detect declarations and references of entities in a configuration file; determine, using the logic and the grammar rules, one or more entities that are forward referencing (Page 4, lines 1-3, "JavaScript Syntax: Learning any programming language is very similar to learning a foreign language. There are rules to follow and that may require a different way of thinking."; Page 4, lines 11-14, "Using JavaScript, you can declare a variable and give it a value and then use it later: var x = 5; 5 + x = 10"; Page 4, lines 26-30, "You can write a function, add into it all the commands that you want it to execute, and then have it wait until you need it, like so: function doMath(num1, num2){let sum = num1 + num2; return sum;};"; Page 37, lines 8-10, "When declaring a variable, you can explicitly direct the compiler to treat a variable to only use a certain type of data".  The JavaScript syntax for declaring and using variables and functions read on using logic and grammar rules to detect where definitions and references of entities occur in a file, and the compiler demonstrates that the JavaScript syntax information is stored in memory.);
detect one or more forward references to an entity in the configuration file; and prepend declarations of the forward referencing entities before the respective references to the forward referencing entities in the configuration file (Page 31, line 22 - Page 32, line 17, "Variable Hoisting: During interviews you may be asked about variable hoisting. It sounds much more difficult than it is. This section will clear up any confusion about how it works. When the browser is going through its compile phase, it will put both functions and variable declarations into memory. Here is an example of how you declare a variable: userName = "Stephanie"; This is different than when you initialize a variable using one of the keywords like let. Here you are assigning a value to a variable and not using any keywords. Because no keyword has been assigned to this variable, it is considered a global variable. It’s the same as using the var keyword. This next example shows working code even though it does not look like it should work: userName = "Stephanie"; console.log(userName); //returns Stephanie, var userName; While it looks like the result should be undefined, it returns the correct value. Similar to other examples, you use the keyword var where the scope or execution context is not set to a code block. Variables that are hoisted move to the top of the current scope. So, if there are no functions, variables are moved to the global scope. If a variable (using the var keyword) is declared inside a function, it would move to the top of that scope. Variable hoisting takes effect when the variable has been declared, not when it has been assigned a value. If you declare a variable without a value, it is still hoisted even if it does not have a value."; Moving variable declarations to the top of the current scope reads on prepending declarations for entities that have respective references that lack definitions occurring prior to the respective references.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 3, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Goldstein et al. (US Patent No. 9,348,583), hereinafter Goldstein.
Regarding claim 2, as best understood based on the 35 U.S.C. 112(b) issues identified above, Ferguson discloses the computer-implemented method as claimed in claim 1, but does not specifically disclose: wherein the prepending of the declaration of the second entity before the reference of the second entity comprises: inferring a context associated with the second entity, the context comprising one or more third entities referenced by the second entity and one or more fourth entities that reference the second entity; and prepending the declaration of the second entity before declarations of the third entities and the fourth entities.
Goldstein teaches:
wherein the prepending of the declaration of the second entity before the reference of the second entity comprises:
inferring a context associated with the second entity, the context comprising one or more third entities referenced by the second entity and one or more fourth entities that reference the second entity (Column 5, lines 19-23, "Computerized method 100 minimizes the impact on the overall system architecture by sorting software elements to groups, according to their incoming and outgoing dependencies on other software elements of other components in each component as described herein further below."; The incoming and outgoing dependencies for software elements read on the third entities referenced by the second entity and one or more fourth entities that reference the second entity.);
and prepending the declaration of the second entity before declarations of the third entities and the fourth entities (Column 6, lines 30-33, "FIG. 4 is a flowchart that illustrates the process of creating iteratively one or more of rearranged components in order to untangle cyclic dependencies, according to some embodiments of the present invention."; Column 8, lines 32-36, "Furthermore, method 300 is not limited to elements within components and methods within elements, functions and variables within files and hardware cells within hardware modules may be rearranged in order to untangle cyclic dependencies between the higher level components."; Rearranging the order of software elements to untangle cyclic dependencies reads on prepending the declaration of the second entity before declarations of the third entities and the fourth entities.).
Goldstein teaches determining incoming and outgoing dependencies for software elements and rearranging the order of software elements to untangle cyclic dependencies in order to improve system architecture organization and facilitate reuse of software components (Column 1, lines 13-22, "A major problem that software system architects need to address is cyclic dependencies between different parts of the architecture. Cyclic dependencies may occur when a newly added element (a class, for example, in object oriented languages) is added to a wrong component (package) or due to improper refactoring. Eliminating the cyclic dependencies saves development and/or testing time, preserves better organized system architecture and facilitates reuse of software components.").
Ferguson and Goldstein are considered to be analogous to the claimed invention because they are in the same field of software systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferguson to incorporate the teachings of Goldstein to determine incoming and outgoing dependencies for software elements and rearranging the order of software elements to untangle cyclic dependencies.  Doing so would allow for improving system architecture organization and facilitate reuse of software components.
Regarding claim 3, as best understood based on the 35 U.S.C. 112(b) issues identified above, Ferguson discloses the computer-implemented method as claimed in claim 1.  Ferguson further discloses:
wherein the prepending of the declaration of the second entity before the reference of the second entity comprises: inferring a context associated with the second entity, the context comprising a declaration component and a definition component, wherein: the declaration component indicates an existence of the second entity and the definition component comprises characteristics associated with the second entity (Page 25, lines 13-15, "When you want the environment to hold onto a value, you must declare a variable. If you create a variable and assign it a value, you can then change that value for something that is completely different."; A variable reads on an entity, the variable declaration reads on declaration component, and the variable assignment reads on the definition component.),
and prepending the declaration component of the second entity before the definition component of the second entity (Page 31, line 22 - Page 32, line 17, "Variable Hoisting: During interviews you may be asked about variable hoisting. It sounds much more difficult than it is. This section will clear up any confusion about how it works. When the browser is going through its compile phase, it will put both functions and variable declarations into memory. Here is an example of how you declare a variable: userName = "Stephanie"; This is different than when you initialize a variable using one of the keywords like let. Here you are assigning a value to a variable and not using any keywords. Because no keyword has been assigned to this variable, it is considered a global variable. It’s the same as using the var keyword. This next example shows working code even though it does not look like it should work: userName = "Stephanie"; console.log(userName); //returns Stephanie, var userName; While it looks like the result should be undefined, it returns the correct value. Similar to other examples, you use the keyword var where the scope or execution context is not set to a code block. Variables that are hoisted move to the top of the current scope. So, if there are no functions, variables are moved to the global scope. If a variable (using the var keyword) is declared inside a function, it would move to the top of that scope. Variable hoisting takes effect when the variable has been declared, not when it has been assigned a value. If you declare a variable without a value, it is still hoisted even if it does not have a value."; Moving variable declarations to the top of the current scope reads on prepending the declaration component of the second entity before the definition component of the second entity.).
Ferguson does not specifically disclose: the characteristics comprising one or more third entities referenced by the second entity and one or more fourth entities that the second entity references.
Goldstein teaches:
the characteristics comprising one or more third entities referenced by the second entity and one or more fourth entities that the second entity references (Column 5, lines 19-23, "Computerized method 100 minimizes the impact on the overall system architecture by sorting software elements to groups, according to their incoming and outgoing dependencies on other software elements of other components in each component as described herein further below."; The incoming and outgoing dependencies for software elements read on the third entities referenced by the second entity and one or more fourth entities that reference the second entity.).
Goldstein teaches determining incoming and outgoing dependencies for software elements in order to improve system architecture organization and facilitate reuse of software components (Column 1, lines 13-22, "A major problem that software system architects need to address is cyclic dependencies between different parts of the architecture. Cyclic dependencies may occur when a newly added element (a class, for example, in object oriented languages) is added to a wrong component (package) or due to improper refactoring. Eliminating the cyclic dependencies saves development and/or testing time, preserves better organized system architecture and facilitates reuse of software components.").
Ferguson and Goldstein are considered to be analogous to the claimed invention because they are in the same field of software systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferguson to incorporate the teachings of Goldstein to determine incoming and outgoing dependencies for software elements.  Doing so would allow for improving system architecture organization and facilitate reuse of software components.
Regarding claim 9, as best understood based on the 35 U.S.C. 112(b) issues identified above, Ferguson in view of Goldstein discloses the computer-implemented method as claimed in claim 2.
Goldstein further teaches:
wherein the context associated with the second entity further comprises one or more additional entities referenced by other second entities of the second entities (Column 5, lines 19-23, "Computerized method 100 minimizes the impact on the overall system architecture by sorting software elements to groups, according to their incoming and outgoing dependencies on other software elements of other components in each component as described herein further below."; The incoming and outgoing dependencies for software elements read on the additional entities referenced by other second entities of the second entities.);
and prepending respective declarations of the additional entities and the other second entities to the file.
and prepending the declaration of the second entity before declarations of the third entities and the fourth entities (Column 6, lines 30-33, "FIG. 4 is a flowchart that illustrates the process of creating iteratively one or more of rearranged components in order to untangle cyclic dependencies, according to some embodiments of the present invention."; Column 8, lines 32-36, "Furthermore, method 300 is not limited to elements within components and methods within elements, functions and variables within files and hardware cells within hardware modules may be rearranged in order to untangle cyclic dependencies between the higher level components."; Rearranging the order of software elements to untangle cyclic dependencies reads on prepending the declaration of the additional entities and the other second entities to the file.).
Goldstein teaches determining incoming and outgoing dependencies for software elements and rearranging the order of software elements to untangle cyclic dependencies in order to improve system architecture organization and facilitate reuse of software components (Column 1, lines 13-22, "A major problem that software system architects need to address is cyclic dependencies between different parts of the architecture. Cyclic dependencies may occur when a newly added element (a class, for example, in object oriented languages) is added to a wrong component (package) or due to improper refactoring. Eliminating the cyclic dependencies saves development and/or testing time, preserves better organized system architecture and facilitates reuse of software components.").
Ferguson and Goldstein are considered to be analogous to the claimed invention because they are in the same field of software systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferguson to incorporate the teachings of Goldstein to determine incoming and outgoing dependencies for software elements and rearranging the order of software elements to untangle cyclic dependencies.  Doing so would allow for improving system architecture organization and facilitate reuse of software components.
Regarding claim 12, Ferguson discloses the computing system as claimed in claim 11, but does not specifically disclose: wherein, during the prepending of the declarations of the forward referencing entities, the instructions cause the one or more processors to: infer respective contexts associated with the forward referencing entities, each of the respective contexts comprising one or more other entities referenced by a forward referencing entity and one or more additional entities that reference the forward referencing entity; and prepending the declarations of each of the forward referencing entities before declarations of the other entities and the additional entities.
Goldstein teaches:
wherein, during the prepending of the declarations of the forward referencing entities, the instructions cause the one or more processors to:
infer respective contexts associated with the forward referencing entities, each of the respective contexts comprising one or more other entities referenced by a forward referencing entity and one or more additional entities that reference the forward referencing entity (Column 5, lines 19-23, "Computerized method 100 minimizes the impact on the overall system architecture by sorting software elements to groups, according to their incoming and outgoing dependencies on other software elements of other components in each component as described herein further below."; The incoming and outgoing dependencies for software elements read on one or more other entities referenced by a forward referencing entity and one or more additional entities that reference the forward referencing entity.).
and prepend the declarations of each of the forward referencing entities before declarations of the other entities and the additional entities (Column 6, lines 30-33, "FIG. 4 is a flowchart that illustrates the process of creating iteratively one or more of rearranged components in order to untangle cyclic dependencies, according to some embodiments of the present invention."; Column 8, lines 32-36, "Furthermore, method 300 is not limited to elements within components and methods within elements, functions and variables within files and hardware cells within hardware modules may be rearranged in order to untangle cyclic dependencies between the higher level components."; Rearranging the order of software elements to untangle cyclic dependencies reads on prepending the declaration of the forward referencing entities before declarations of the other entities and the additional entities.).
Goldstein teaches determining incoming and outgoing dependencies for software elements and rearranging the order of software elements to untangle cyclic dependencies in order to improve system architecture organization and facilitate reuse of software components (Column 1, lines 13-22, "A major problem that software system architects need to address is cyclic dependencies between different parts of the architecture. Cyclic dependencies may occur when a newly added element (a class, for example, in object oriented languages) is added to a wrong component (package) or due to improper refactoring. Eliminating the cyclic dependencies saves development and/or testing time, preserves better organized system architecture and facilitates reuse of software components.").
Ferguson and Goldstein are considered to be analogous to the claimed invention because they are in the same field of software systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferguson to incorporate the teachings of Goldstein to determine incoming and outgoing dependencies for software elements and rearranging the order of software elements to untangle cyclic dependencies.  Doing so would allow for improving system architecture organization and facilitate reuse of software components.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Goldstein, and further in view of Hegarty et al. (US Patent No. 10,127,133), hereinafter Hegarty.
Regarding claim 4, as best understood based on the 35 U.S.C. 112(b) issues identified above, Ferguson in view of Goldstein discloses the computer-implemented method as claimed in claim 2, but does not specifically disclose: comprising: in response to resolving the circular references, removing a duplicate declaration or a duplicate definition of an entity, out of the entities; and transmitting the updated file to a device that validates the updated file.
Hegarty teaches:
in response to resolving the circular references, removing a duplicate declaration or a duplicate definition of an entity, out of the entities (Column 2, lines 47-65, "As noted above, Redundant Instance Variable Initialization Elision may involve extending the capabilities of a source code compiler, or other software development tools, to determine if an instance variable assignment is (possibly) redundant. According to some embodiments, a code analyzer may utilize an algorithm to determine whether an instance variable declaration assignment (e.g., an assignment as part of a variable declaration) assigning a default initial constant value, is definitely redundant, definitely not redundant, or possibly redundant.  The code analyzer may then take some action based on instance variable declaration assignment's redundancy property (e.g., whether it is definitely redundant, definitely not redundant, or possibly redundant). For instance, the code analyzer could cause the elision of the redundant initialization or assignment. In other words, the code analyzer may cause a compiler to automatically elide the redundant initialization (e.g., assignment) completely from compiled source code, according to some embodiments."; The variable declaration assignment reads on a declaration of an entity.);
and transmitting the updated file to a device that validates the updated file (Column 6, lines 14-17, "The compiler 160 may analyze the source code 120 to produce an executable version of the program or bytecode files, such as compiled code 180 (e.g., .class files or jar files in the case of Java™) in the depicted embodiment."; Column 20, lines 28-39, "In at least some embodiments, a computer system that implements a portion or all of one or more of the technologies described herein may include a general-purpose computer system that includes or is configured to access one or more computer-readable media. FIG. 7 illustrates such a general-purpose computing device 3000 suitable for implementing the method, features and enhancements described herein. In the illustrated embodiment, computing device 3000 includes one or more processors 3010 coupled to a system memory 3020 via an input/output (I/O) interface 3030. Computing device 3000 further includes a network interface 3040 coupled to I/O interface 3030."; Performing the processing on a computing device connected to a network through an input/output interface demonstrates transmitting the resulting file to another computing device.).
Hegarty teaches removing redundant variable declaration assignments in order to improve the performance of compiled source code and increase the readability of the source code (Column 3, lines 17-29, "According to various embodiments, Redundant Instance Variable Initialization Elision may reduce the size of compiled source code, such that the compiled source code may require a smaller static footprint. Similarly, Redundant Instance Variable Initialization Elision may, in some embodiments, result in fewer actual byte code instructions to be executed, thus possibly increasing the performance of the compiled source code. Additionally, Redundant Instance Variable Initialization Elision may increase the readability of the source code by allowing the source code to be written with explicit default initial assignment initializers, such that the expected default value of a variable may be obvious when the source code is visually inspected.").
Ferguson, Goldstein, and Hegarty are considered to be analogous to the claimed invention because they are in the same field of software systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferguson in view of Goldstein to incorporate the teachings of Hegarty to remove redundant variable declaration assignments.  Doing so would allow for improving the performance of compiled source code and increasing the readability of the source code.
Regarding claim 13, Ferguson in view of Goldstein discloses the computing system as claimed in claim 12, but does not specifically disclose: wherein the instructions further cause the one or more processors to: in response to prepending the declarations of each of the forward referencing entities before the declarations of the other entities and the additional entities, remove a definition or a declaration of an entity, out of the entities, that is identical to a prior declaration of the entity.
Hegarty teaches:
in response to prepending the declarations of each of the forward referencing entities before the declarations of the other entities and the additional entities, remove a definition or a declaration of an entity, out of the entities, that is identical to a prior declaration of the entity (Column 2, lines 47-65, "As noted above, Redundant Instance Variable Initialization Elision may involve extending the capabilities of a source code compiler, or other software development tools, to determine if an instance variable assignment is (possibly) redundant. According to some embodiments, a code analyzer may utilize an algorithm to determine whether an instance variable declaration assignment (e.g., an assignment as part of a variable declaration) assigning a default initial constant value, is definitely redundant, definitely not redundant, or possibly redundant.  The code analyzer may then take some action based on instance variable declaration assignment's redundancy property (e.g., whether it is definitely redundant, definitely not redundant, or possibly redundant). For instance, the code analyzer could cause the elision of the redundant initialization or assignment. In other words, the code analyzer may cause a compiler to automatically elide the redundant initialization (e.g., assignment) completely from compiled source code, according to some embodiments."; The variable declaration assignment reads on a declaration of an entity.).
Hegarty teaches removing redundant variable declaration assignments in order to improve the performance of compiled source code and increase the readability of the source code (Column 3, lines 17-29, "According to various embodiments, Redundant Instance Variable Initialization Elision may reduce the size of compiled source code, such that the compiled source code may require a smaller static footprint. Similarly, Redundant Instance Variable Initialization Elision may, in some embodiments, result in fewer actual byte code instructions to be executed, thus possibly increasing the performance of the compiled source code. Additionally, Redundant Instance Variable Initialization Elision may increase the readability of the source code by allowing the source code to be written with explicit default initial assignment initializers, such that the expected default value of a variable may be obvious when the source code is visually inspected.").
Ferguson, Goldstein, and Hegarty are considered to be analogous to the claimed invention because they are in the same field of software systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferguson in view of Goldstein to incorporate the teachings of Hegarty to remove redundant variable declaration assignments.  Doing so would allow for improving the performance of compiled source code and increasing the readability of the source code.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Goldstein, and further in view of Sharma et al. (US Patent No. 9,785,777), hereinafter Sharma.
Regarding claim 5, as best understood based on the 35 U.S.C. 112(b) issues identified above, Ferguson in view of Goldstein discloses the computer-implemented method as claimed in claim 2, but does not specifically disclose: comprising: in response to resolving the circular references, removing a declaration of an entity for which a corresponding definition occurs prior to a reference of the entity.
Sharma teaches:
in response to resolving the circular references, removing a declaration of an entity for which a corresponding definition occurs prior to a reference of the entity (Column 16, lines 43-50, "The method begins at step 1000 by loading the ARSA file, one at a time, to build an in-memory representation of the component's APR. Several parsing steps are then carried out. In particular, at step 1002, if a call to a function is found in the ARSA file, a function-declaration is then generated for that call. At step 1004, if a function-definition is found, the function-declaration for that function-definition is removed, and only its function-definition object is maintained."; The function-definition reads on the declaration of an entity, the function-definition reads on the definition of an entity, and the call to a function reads on the reference of the entity.).
Sharma teaches removing a function-declaration when a corresponding function-definition is found in order to generate an abstract program representation that obfuscates the source code to protect it from being reverse-engineered (Column 2, lines 7-25, "An application analysis platform enables automatic generation of application metadata in the form of abstract program representations (APRs, each an APR) that are amenable to static data-flow analyses for finding security vulnerabilities. According to this disclosure, the ABR is generated automatically, preferably from either an existing build system or a source repository, and then encapsulated into a binary archive format for consumption by static application security tools, which may operate on-premises or via a cloud-based services platform.  The abstract program representation is a highly compact version of the actual source code it represents. Once the ABR is generated, preferably it is serialized and written into a binary archive file, which is referred to herein as an Archive for Security Analysis (ARSA) file. The ARSA file effectively obfuscates the source code that is subjected to the analysis, thus protecting it from being reverse-engineered even if it moved off-premises (into the cloud) or otherwise shared with other users, teams and even organizations.").
Ferguson, Goldstein, and Sharma are considered to be analogous to the claimed invention because they are in the same field of software systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferguson in view of Goldstein to incorporate the teachings of Sharma to removing a function-declaration when a corresponding function-definition is found.  Doing so would allow for generating an abstract program representation that obfuscates the source code to protect it from being reverse-engineered.
Regarding claim 14, Ferguson in view of Goldstein discloses the computing system as claimed in claim 12, but does not specifically disclose: wherein the instructions cause the one or more processors to: in response to prepending the declarations of each of the forward referencing entities before the declarations of the other entities and the additional entities, remove a declaration of an entity for which a corresponding definition occurs prior to a reference of the entity.
Sharma teaches:
in response to prepending the declarations of each of the forward referencing entities before the declarations of the other entities and the additional entities, remove a declaration of an entity for which a corresponding definition occurs prior to a reference of the entity (Column 16, lines 43-50, "The method begins at step 1000 by loading the ARSA file, one at a time, to build an in-memory representation of the component's APR. Several parsing steps are then carried out. In particular, at step 1002, if a call to a function is found in the ARSA file, a function-declaration is then generated for that call. At step 1004, if a function-definition is found, the function-declaration for that function-definition is removed, and only its function-definition object is maintained."; The function-definition reads on the declaration of an entity, the function-definition reads on the definition of an entity, and the call to a function reads on the reference of the entity.).
Sharma teaches removing a function-declaration when a corresponding function-definition is found in order to generate an abstract program representation that obfuscates the source code to protect it from being reverse-engineered (Column 2, lines 7-25, "An application analysis platform enables automatic generation of application metadata in the form of abstract program representations (APRs, each an APR) that are amenable to static data-flow analyses for finding security vulnerabilities. According to this disclosure, the ABR is generated automatically, preferably from either an existing build system or a source repository, and then encapsulated into a binary archive format for consumption by static application security tools, which may operate on-premises or via a cloud-based services platform.  The abstract program representation is a highly compact version of the actual source code it represents. Once the ABR is generated, preferably it is serialized and written into a binary archive file, which is referred to herein as an Archive for Security Analysis (ARSA) file. The ARSA file effectively obfuscates the source code that is subjected to the analysis, thus protecting it from being reverse-engineered even if it moved off-premises (into the cloud) or otherwise shared with other users, teams and even organizations.").
Ferguson, Goldstein, and Sharma are considered to be analogous to the claimed invention because they are in the same field of software systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferguson in view of Goldstein to incorporate the teachings of Sharma to removing a function-declaration when a corresponding function-definition is found.  Doing so would allow for generating an abstract program representation that obfuscates the source code to protect it from being reverse-engineered.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Goldstein, and further in view of Cowtan (US Patent Application Publication No. 2015/0277868).
Regarding claim 6, as best understood based on the 35 U.S.C. 112(b) issues identified above, Ferguson in view of Goldstein discloses the computer-implemented method as claimed in claim 2, but does not specifically disclose: comprising: in response to resolving the circular references, reordering prepended declarations of the second entities based on an order of respective references of the second entities.
Cowtan teaches:
in response to resolving the circular references, reordering prepended declarations of the second entities based on an order of respective references of the second entities (Paragraph 0004, lines 3-8, "In one embodiment, a variable declaration is identified in a source code file. A variable is identified that is associated with a variable declaration. A location of first use of the variable in the source code file is determined. Finally, the variable declaration is moved to a first location preceding the location of first use of the variable."; Moving variable declarations to locations preceding the locations of first use of the variables reads on reordering the declarations of the entities based on an order of respective references of the entities, where the variables read on the entities and the first use of the variables read on references of the entities.).
Cowtan teaches moving variable declarations to locations preceding the locations of first use of the variables in order to prevent memory space from being allocated and not used (Paragraph 0011, lines 1-7, "Thus, in a preferred embodiment of the invention the compiler program solves the aforementioned problem by moving declared variables to a location just before first use of said declared variable. By doing so, this ensures that if the declared variable is allocated space in memory, processing resources, etc., the declared variable will use that allocation and the allocation of resources will not go to waste.").
Ferguson, Goldstein, and Cowtan are considered to be analogous to the claimed invention because they are in the same field of software systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferguson in view of Goldstein to incorporate the teachings of Cowtan to move variable declarations to locations preceding the locations of first use of the variables.  Doing so would allow for preventing memory space from being allocated and not used.
Regarding claim 15, Ferguson in view of Goldstein discloses the computing system as claimed in claim 12, but does not specifically disclose: wherein the instructions cause the one or more processors to: in response to prepending the declarations of each of the forward referencing entities before the declarations of the other entities and the additional entities, reordering the prepended declarations of the forward referencing entities based on an order of respective references of the forward referencing entities.
Cowtan teaches:
in response to prepending the declarations of each of the forward referencing entities before the declarations of the other entities and the additional entities, reordering the prepended declarations of the forward referencing entities based on an order of respective references of the forward referencing entities (Paragraph 0004, lines 3-8, "In one embodiment, a variable declaration is identified in a source code file. A variable is identified that is associated with a variable declaration. A location of first use of the variable in the source code file is determined. Finally, the variable declaration is moved to a first location preceding the location of first use of the variable."; Moving variable declarations to locations preceding the locations of first use of the variables reads on reordering the declarations of the entities based on an order of respective references of the entities, where the variables read on the entities and the first use of the variables read on references of the entities.).
Cowtan teaches moving variable declarations to locations preceding the locations of first use of the variables in order to prevent memory space from being allocated and not used (Paragraph 0011, lines 1-7, "Thus, in a preferred embodiment of the invention the compiler program solves the aforementioned problem by moving declared variables to a location just before first use of said declared variable. By doing so, this ensures that if the declared variable is allocated space in memory, processing resources, etc., the declared variable will use that allocation and the allocation of resources will not go to waste.").
Ferguson, Goldstein, and Cowtan are considered to be analogous to the claimed invention because they are in the same field of software systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferguson in view of Goldstein to incorporate the teachings of Cowtan to move variable declarations to locations preceding the locations of first use of the variables.  Doing so would allow for preventing memory space from being allocated and not used.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Goldstein, and further in view of Mohan (US Patent No. 11,106,627) and Rahman et al. ("Evaluation of Source Codes Using Bidirectional LSTM Neural Network"), hereinafter Rahman.
Regarding claim 7, as best understood based on the 35 U.S.C. 112(b) issues identified above, Ferguson in view of Goldstein discloses the computer-implemented method as claimed in claim 2, but does not specifically disclose: transmitting the updated file to a device or a server that validates the updated file.
Mohan teaches:
transmitting the updated file to a device or a server that validates the updated file (Column 10, lines 33-53, "Referring to FIG. 3 a more detailed schematic diagram is presented of the system 200 for front-end comprehensive data file validation for a data file requiring processing by multiple computing systems, in accordance with the present invention. The system 200 is implemented in a distributed computing network 210, which may include both public (e.g., Internet) and private (intranet) networks. In specific embodiments of the invention, in which the data file provider entity 220 is external from the data processing entity 230 (such as an external customer, vendor, third-party entity or the like) the data file provider entity 220 may be provided access to the data processing entity's 230 internal computing network (e.g., intranet) for uploading/transmitting the data file 110, such as via a secured tunnel connection or the like. In other embodiments of the invention, the data file 110 may be transmitted from the data file provider entity 220 to the data processing entity 230 via the Internet. In other specific embodiments of the data processing entity 230 may be the same entity that provides the data file (i.e., the data file originates and/or is transmitted by an internal entity within the data processing entity 230).").
Mohan teaches transmitting a data file to a computing device for file validation in order to allow the sender of the data file to be notified of an error proximate in time to when the data file is transmitted (Column 2, lines 24-36, "Embodiments of the present invention address the above needs and/or achieve other advantages by providing systems, methods, computer program product and/or the like for front-end comprehensive validation of data files that require processing by multiple different computing systems having different validation requirements. In this regard, the validation for all of the multiple different computing systems is performed upon receipt of the data file by the data processing entity. As such, in the event that validation results in an error/failure, the originator/sender of the data file can be notified of the error failure proximate in time to when the data file is transmitted to the data processing entity and can re-submit a valid data file in due time.").
Ferguson, Goldstein, and Mohan are considered to be analogous to the claimed invention because they are in the same field of software systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferguson in view of Goldstein to incorporate the teachings of Mohan to transmit a data file to a computing device for file validation.  Doing so would allow for the sender of the data file to be notified of an error proximate in time to when the data file is transmitted.
Ferguson in view of Goldstein and further in view of Mohan does not specifically disclose: in response to the transmitting of the updated file, receiving, from the device or the server, any of: an entity associated with an error; an error message indicating a nature of the error; a line number, corresponding to the updated file, of the error; one or more possible fixes to the error; and probabilities that the possible fixes would effectively address the error, wherein: the error comprises a syntactical or a semantic nonconformity according to a programming language; and the probabilities are determined by a machine learning model trained at least in part based on an intent of a user requesting the validation.
Rahman teaches:
in response to the transmitting of the updated file, receiving, from the device or the server, any of: an entity associated with an error; an error message indicating a nature of the error; a line number, corresponding to the updated file, of the error; one or more possible fixes to the error; and probabilities that the possible fixes would effectively address the error (Page 140, right column, lines 25-27, "In this paper, we proposed a sequential language model using BiLSTM for source code error identification/detection and corresponding correct word prediction."; Page 140, left column, lines 13-14, "In addition, the proposed BiLSTM language model predicts correction and error position in source codes."; Page 142, right column, lines 5-8, "The proposed BiLSTM model detects error words char, equal (=), and b in lines 4, 13 and 18. The model also predicts the corresponding correct words int, not (!), and a for each error candidate words with high probability."; Page 142, Table III, "Detected Words, Line Number, Predicted Words, Predicted Probability"; The detected words read on an entity associated with an error and an error message, the line number reads on a line number of the error, the predicted words read on one or more possible fixes to the error, and the predicted probability reads on probabilities that the possible fixes would effectively address the error.),
wherein: the error comprises a syntactical or a semantic nonconformity according to a programming language (Page 140, left column, lines 4-9, "Programmers are writing codes to meet the needs of the world. Debugging source codes to search for errors is a time-consuming task, especially for logical errors for both novices and experienced programmers. We propose a language model using bidirectional long short-term memory (BiLSTM) neural network for the source code error evaluation."; Page 143, left column, lines 2-4, "The BiLSTM language model has ability (train and predict) to use various type of programming languages.");
and the probabilities are determined by a machine learning model trained at least in part based on an intent of a user requesting the validation (Page 140, right column, lines 25-27, "In this paper, we proposed a sequential language model using BiLSTM for source code error identification/detection and corresponding correct word prediction."; Page 141, left column, lines 15-19, "We collected all the experimental data, that is, source codes from Aizu Online Judge (AOJ) system [8, 9]. We selected all the correct source codes of the greatest common divisor (GCD) problem that are written in C language. Currently, the AOJ has near about 2100 problems and about 75000 prominent users."; Page 141, right column, lines 1-3, "We trained and evaluated the proposed language model using the GCD problem. The perplexity is a measurement scale of a probability model."; Training the bidirectional long short-term memory (BiLSTM) model with source code provided by users reads on training a machine learning model based at least in part on an intent of a user.).
Rahman teaches using a trained bidirectional long short-term memory (BiLSTM) neural network to detect and identify source code errors, and provide possible corrections for the source code errors, in order to provide improved accuracy in source code error detection and prediction compared to other models, and to provide source code error detection for programming education (Page 140, left column, lines 17-23, "The experimental results demonstrated that the accuracy of the proposed BiLSTM model surpassed other unidirectional RNN and LSTM models in terms of error detection and prediction in source codes. The BiLSTM model in this study can be operated as an intelligent model for source code error detection which is helpful in programming education and software engineering fields.").
Ferguson, Goldstein, Mohan, and Rahman are considered to be analogous to the claimed invention because they are in the same field of software systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferguson in view of Goldstein and further in view of Mohan to incorporate the teachings of Rahman to use a trained bidirectional long short-term memory (BiLSTM) neural network to detect and identify source code errors, and provide possible corrections for the source code errors.  Doing so would allow for providing improved accuracy in source code error detection and prediction compared to other models, and to provide source code error detection for programming education.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Goldstein, Mohan, and Rahman, and further in view of Pastore et al. ("Dynamic Analysis of Upgrades in C/C++ Software"), hereinafter Pastore.
Regarding claim 8, as best understood based on the 35 U.S.C. 112(b) issues identified above, Ferguson in view of Goldstein, Mohan, and Rahman discloses the computer-implemented method as claimed in claim 7.
Mohan further teaches:
transmitting the line number to a client that transmitted the file to the server (Column 4, lines 58 - Column 5, line 2, "In other specific embodiments the method includes, in response to failing to validate the file format of the data file, communicating to the entity transmitting the data file a real-time notification that is configured to indicate expected formatting requirements and a need to re-submit the data file that meets the expected formatting requirements. In other specific embodiments the method includes, in response to validating the file format of the data file and/or other validation attributes, communicating to the entity transmitting the data file a real-time notification that is configured to indicate that the file has been validated and that processing by the computing systems is ensuing."; Communicating the validation results to the entity transmitting the data reads on transmitting the line number to a client that transmitted the file to the server, as the line number is the result of the processing of the file.).
Mohan teaches communicating the validation results to the entity transmitting the data in order to allow the sender of the data file to be notified of an error proximate in time to when the data file is transmitted (Column 2, lines 24-36, "Embodiments of the present invention address the above needs and/or achieve other advantages by providing systems, methods, computer program product and/or the like for front-end comprehensive validation of data files that require processing by multiple different computing systems having different validation requirements. In this regard, the validation for all of the multiple different computing systems is performed upon receipt of the data file by the data processing entity. As such, in the event that validation results in an error/failure, the originator/sender of the data file can be notified of the error failure proximate in time to when the data file is transmitted to the data processing entity and can re-submit a valid data file in due time.").
Ferguson, Goldstein, Mohan, and Rahman are considered to be analogous to the claimed invention because they are in the same field of software systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferguson in view of Goldstein, Mohan, and Rahman to further incorporate the teachings of Mohan to communicate the validation results to the entity transmitting the data.  Doing so would allow for the sender of the data file to be notified of an error proximate in time to when the data file is transmitted.
Ferguson in view of Goldstein, Mohan, and Rahman does not specifically disclose: further comprising: receiving the line number, corresponding to the updated file, of the error; in response to receiving the line number of the error, converting the received line number of the error to a line number that corresponds to the file. 
Pastore teaches:
receiving the line number, corresponding to the updated file, of the error; in response to receiving the line number of the error, converting the received line number of the error to a line number that corresponds to the file (Abstract, lines 12-18, "In this paper we present RADAR (Regression Analysis with Diff And Recording), a dynamic analysis technique, which analyzes regression problems and automatically identifies the chain of erroneous events that lead to a failure in C/C++ programs. RADAR exploits information about changes and the availability of multiple versions of the same program to automatically distinguish correct and suspicious events."; Section V, lines 46-54, "Line numbers and method/function calls used in the model might be an issue for the analysis of the upgraded program: an upgrade might alter line numbers and might add/remove functions. RADAR includes mechanisms to handle these cases. In particular, RADAR exploits the output of diff, which identified the corresponding program statements in phase 1 of the technique, to automatically convert the line numbers of the base version into the corresponding line numbers of the upgraded version."; Automatically converting the line numbers of the base version into the corresponding line numbers of the upgraded version reads on converting the received line number of the error to a line number of the updated file.);
Pastore teaches automatically converting the line numbers of the base version of a source code file into the corresponding line numbers of the upgraded version of the file in order to simplify the debugging process for regression testing of multiple versions of the same program (Abstract, lines 16-22, "RADAR exploits information about changes and the availability of multiple versions of the same program to automatically distinguish correct and suspicious events. Empirical experience with industrial and open source cases shows that RADAR can effectively support testers in the investigation of regression problems. Thus, RADAR can drive and simplify the debugging process.").
Ferguson, Goldstein, Mohan, Rahman, and Pastore are considered to be analogous to the claimed invention because they are in the same field of software systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferguson in view of Goldstein, Mohan and Rahman to incorporate the teachings of Pastore to convert the line numbers of the base version of a source code file into the corresponding line numbers of the upgraded version of the file.  Doing so would allow for simplifying the debugging process for regression testing of multiple versions of the same program.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Lopilato et al. (US Patent No. 8,019,849), hereinafter Lopilato.
Regarding claim 10, Ferguson discloses the computer-implemented method as claimed in claim 1, but does not specifically disclose: wherein the file comprises a server configuration file or a switch configuration file.
Lopilato teaches:
wherein the file comprises a server configuration file or a switch configuration file (Column 30, lines 54-58, "The configuration utility may also update the SAN management server configuration file automatically with information (e.g. IP addresses) for devices such as disk arrays, switches, and their proxies.").
Lopilato teaches using a server configuration file in order to configure a centralized Storage Area Network for discovery and device communication (Column 2, lines 27-29, "Embodiments of a centralized Storage Area Network (SAN) management system are described. One embodiment may be based on a distributed client-server architecture"; Column 11, lines 61-67, "In one embodiment, the SAN access layer 204 may be configured for discovery and device communication through a configuration file. The configuration file may include one or more parameters for the SAN access layer and/or globally for the explorers. Each type of explorer may have a section in the configuration file that may include one or more parameters specific to the particular type of explorer.").
Ferguson and Lopilato are considered to be analogous to the claimed invention because they are in the same field of software systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferguson to incorporate the teachings of Lopilato to perform the processing of Ferguson on a server configuration file.  Doing so would allow for configuring a centralized Storage Area Network for discovery and device communication.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Goldstein, and further in view of Pastore.
Regarding claim 16, Ferguson in view of Goldstein discloses the computing system as claimed in claim 12, but does not specifically disclose: wherein the instructions further cause the one or more processors to perform: in response to prepending the declarations of each of the forward referencing entities before the declarations of the other entities and the additional entities, mapping line numbers of the file before the prepending of the declarations to line numbers of an updated file after the prepending of the declarations.
Pastore teaches:
in response to prepending the declarations of each of the forward referencing entities before the declarations of the other entities and the additional entities, mapping line numbers of the file before the prepending of the declarations to line numbers of an updated file after the prepending of the declarations (Abstract, lines 12-18, "In this paper we present RADAR (Regression Analysis with Diff And Recording), a dynamic analysis technique, which analyzes regression problems and automatically identifies the chain of erroneous events that lead to a failure in C/C++ programs. RADAR exploits information about changes and the availability of multiple versions of the same program to automatically distinguish correct and suspicious events."; Section V, lines 46-54, "Line numbers and method/function calls used in the model might be an issue for the analysis of the upgraded program: an upgrade might alter line numbers and might add/remove functions. RADAR includes mechanisms to handle these cases. In particular, RADAR exploits the output of diff, which identified the corresponding program statements in phase 1 of the technique, to automatically convert the line numbers of the base version into the corresponding line numbers of the upgraded version."; Automatically converting the line numbers of the base version into the corresponding line numbers of the upgraded version reads on mapping line numbers of the file before the prepending of the declarations to line numbers of an updated file after the prepending of the declarations.);
Pastore teaches automatically converting the line numbers of the base version of a source code file into the corresponding line numbers of the upgraded version of the file in order to simplify the debugging process for regression testing of multiple versions of the same program (Abstract, lines 16-22, "RADAR exploits information about changes and the availability of multiple versions of the same program to automatically distinguish correct and suspicious events. Empirical experience with industrial and open source cases shows that RADAR can effectively support testers in the investigation of regression problems. Thus, RADAR can drive and simplify the debugging process.").
Ferguson, Goldstein, and Pastore are considered to be analogous to the claimed invention because they are in the same field of software systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferguson in view of Goldstein to incorporate the teachings of Pastore to convert the line numbers of the base version of a source code file into the corresponding line numbers of the upgraded version of the file.  Doing so would allow for simplifying the debugging process for regression testing of multiple versions of the same program.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan in view of Rahman.
Regarding claim 17, Mohan discloses a computer-implemented method of a device or server (Column 4, lines 15-17, "A computer-implemented method for front-end validation of a data file requiring processing by a plurality of computing systems defines second embodiments of the invention."), comprising:
receiving, from a computing system, a request to validate an updated file in which any previous circular references have already been resolved (Column 10, lines 33-53, "Referring to FIG. 3 a more detailed schematic diagram is presented of the system 200 for front-end comprehensive data file validation for a data file requiring processing by multiple computing systems, in accordance with the present invention. The system 200 is implemented in a distributed computing network 210, which may include both public (e.g., Internet) and private (intranet) networks. In specific embodiments of the invention, in which the data file provider entity 220 is external from the data processing entity 230 (such as an external customer, vendor, third-party entity or the like) the data file provider entity 220 may be provided access to the data processing entity's 230 internal computing network (e.g., intranet) for uploading/transmitting the data file 110, such as via a secured tunnel connection or the like. In other embodiments of the invention, the data file 110 may be transmitted from the data file provider entity 220 to the data processing entity 230 via the Internet. In other specific embodiments of the data processing entity 230 may be the same entity that provides the data file (i.e., the data file originates and/or is transmitted by an internal entity within the data processing entity 230)."; Transmitting the data file to be validated from the data file provider entity to the data processing entity reads on receiving a request to validate an updated file from a computing system.).
Mohan does not specifically disclose: validating, in a single-pass, the updated file to determine whether one or more portions of the updated file contain a nonconformity with syntactical and semantic rules according to a programming language.
Rahman teaches:
validating, in a single-pass, the updated file to determine whether one or more portions of the updated file contain a nonconformity with syntactical and semantic rules according to a programming language (Page 140, right column, lines 25-27, "In this paper, we proposed a sequential language model using BiLSTM for source code error identification/detection and corresponding correct word prediction."; Page 140, left column, lines 13-14, "In addition, the proposed BiLSTM language model predicts correction and error position in source codes."; Page 143, left column, lines 2-4, "The BiLSTM language model has ability (train and predict) to use various type of programming languages."; Using a bidirectional long short-term memory (BiLSTM) model for source code error identification and detection reads on validating, in a single pass, the updated file to determine whether one or more portions of the updated file contain a nonconformity with syntactical and semantic rules according to a programming language.).
Rahman teaches using a trained bidirectional long short-term memory (BiLSTM) neural network to detect and identify source code errors in order to provide improved accuracy in source code error detection and prediction compared to other models, and to provide source code error detection for programming education (Page 140, left column, lines 17-23, "The experimental results demonstrated that the accuracy of the proposed BiLSTM model surpassed other unidirectional RNN and LSTM models in terms of error detection and prediction in source codes. The BiLSTM model in this study can be operated as an intelligent model for source code error detection which is helpful in programming education and software engineering fields.").
Mohan and Rahman are considered to be analogous to the claimed invention because they are in the same field of software systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mohan to incorporate the teachings of Rahman to use a trained bidirectional long short-term memory (BiLSTM) neural network to detect and identify source code errors.  Doing so would allow for providing improved accuracy in source code error detection and prediction compared to other models, and to provide source code error detection for programming education.
Regarding claim 18, Mohan in view of Rahman discloses the computer-implemented method as claimed in claim 17.
Rahman further teaches:
wherein the validating of the updated file further comprises determining data associated with the nonconformity, the data comprising: an entity associated with the nonconformity; a message indicating a nature of the nonconformity; a line number, corresponding to the updated file, of the nonconformity; one or more possible fixes to the nonconformity; and probabilities that the possible fixes would effectively address the nonconformity (Page 140, right column, lines 25-27, "In this paper, we proposed a sequential language model using BiLSTM for source code error identification/detection and corresponding correct word prediction."; Page 140, left column, lines 13-14, "In addition, the proposed BiLSTM language model predicts correction and error position in source codes."; Page 142, right column, lines 5-8, "The proposed BiLSTM model detects error words char, equal (=), and b in lines 4, 13 and 18. The model also predicts the corresponding correct words int, not (!), and a for each error candidate words with high probability."; Page 142, Table III, "Detected Words, Line Number, Predicted Words, Predicted Probability"; The detected words read on an entity associated with the nonconformity and a message indicating a nature of the nonconformity, the line number reads on a line number of the nonconformity, the predicted words read on one or more possible fixes to the nonconformity, and the predicted probability reads on probabilities that the possible fixes would effectively address the nonconformity.).
Rahman teaches using a trained bidirectional long short-term memory (BiLSTM) neural network to detect and identify source code errors, and provide possible corrections for the source code errors, in order to provide improved accuracy in source code error detection and prediction compared to other models, and to provide source code error detection for programming education (Page 140, left column, lines 17-23, "The experimental results demonstrated that the accuracy of the proposed BiLSTM model surpassed other unidirectional RNN and LSTM models in terms of error detection and prediction in source codes. The BiLSTM model in this study can be operated as an intelligent model for source code error detection which is helpful in programming education and software engineering fields.").
Mohan and Rahman are considered to be analogous to the claimed invention because they are in the same field of software systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mohan in view of Rahman to further incorporate the teachings of Rahman to use a trained bidirectional long short-term memory (BiLSTM) neural network to detect and identify source code errors, and provide possible corrections for the source code errors.  Doing so would allow for providing improved accuracy in source code error detection and prediction compared to other models, and to provide source code error detection for programming education.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mohan in view of Rahman, and further in view of Pereira et al. (US Patent No. 10,922,484), hereinafter Pereira.
Regarding claim 19, Mohan in view of Rahman discloses the computer-implemented method as claimed in claim 18, but does not specifically disclose: wherein the determining of the one or more possible fixes to the nonconformity and the probabilities that the possible fixes would effectively address the nonconformity is by a machine learning model trained at least in part based on previous nonconformities and fixes addressing the previous nonconformities that are user-specific.
Pereira teaches:
wherein the determining of the one or more possible fixes to the nonconformity and the probabilities that the possible fixes would effectively address the nonconformity is by a machine learning model trained at least in part based on previous nonconformities and fixes addressing the previous nonconformities that are user-specific (Column 8, lines 13-23, "the studio module 112 may leverage its components and models in the data store 222 to build and evolve the system's machine learning model for speech recognition and error detection. The studio module 112 may collect data associated with user(s) 102 from various sources and retrieve user data as needed by the modules, including data specific to the user account including tools permission (e.g., publisher tool, narrator tool, auditor tool, etc.), personal user data (e.g., age, gender, preferences, accents, etc.), and user specific training data (e.g., calibration data, special words data, and narrator data)."; The machine learning model for speech recognition and error detection trained with user specific training data reads on a machine learning model trained at least in part based on previous nonconformities and fixes addressing the previous nonconformities that are user-specific.).
Pereira teaches using a machine learning model for error detection trained with user specific training data in order to provide feedback on detected errors (Column 1, line 64 - Column 2, line 7, "This disclosure is directed, in part, to an audiobook quality control system that performs error detection on voice recordings of manuscripts at real-time or near real-time. The system leverages a studio tool that includes a proofing tool that transcribes the recordings into text and compares the text to the manuscript. If there are differences found in comparing the words, the proofing tool may flag the error within the text and provide feedback on the error. Additionally, based on the severity level of the error, the proofing tool may make a recommendation for the narrator to re-record the manuscript section.").
Pereira is considered to be analogous to the claimed invention because they are in the same field of machine learning systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mohan in view of Rahman to incorporate the teachings of Pereira to use a machine learning model for error detection trained with user specific training data.  Doing so would allow for providing feedback on detected errors.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mohan in view of Rahman, and further in view of Goldstein.
Regarding claim 20, as best understood based on the 35 U.S.C. 112(b) issues identified above, Mohan in view of Rahman discloses the computer-implemented method as claimed in claim 17.
Mohan further teaches:
the method further comprises: transmitting the data to the computing system (Column 4, lines 58 - Column 5, line 2, "In other specific embodiments the method includes, in response to failing to validate the file format of the data file, communicating to the entity transmitting the data file a real-time notification that is configured to indicate expected formatting requirements and a need to re-submit the data file that meets the expected formatting requirements. In other specific embodiments the method includes, in response to validating the file format of the data file and/or other validation attributes, communicating to the entity transmitting the data file a real-time notification that is configured to indicate that the file has been validated and that processing by the computing systems is ensuing."; Communicating the validation results to the entity transmitting the data reads on transmitting the data to the computing system.).
Mohan teaches communicating the validation results to the entity transmitting the data in order to allow the sender of the data file to be notified of an error proximate in time to when the data file is transmitted (Column 2, lines 24-36, "Embodiments of the present invention address the above needs and/or achieve other advantages by providing systems, methods, computer program product and/or the like for front-end comprehensive validation of data files that require processing by multiple different computing systems having different validation requirements. In this regard, the validation for all of the multiple different computing systems is performed upon receipt of the data file by the data processing entity. As such, in the event that validation results in an error/failure, the originator/sender of the data file can be notified of the error failure proximate in time to when the data file is transmitted to the data processing entity and can re-submit a valid data file in due time.").
Mohan and Rahman are considered to be analogous to the claimed invention because they are in the same field of software systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mohan in view of Rahman to further incorporate the teachings of Mohan to communicate the validation results to the entity transmitting the data.  Doing so would allow for the sender of the data file to be notified of an error proximate in time to when the data file is transmitted.
Mohan in view of Rahman does not specifically disclose: wherein the device or the server is unable to resolve circular references.
Goldstein teaches:
wherein the device or the server is unable to resolve circular references (Column 6, lines 8-18, "For example, users may define unmovable elements, minimal and maximal number of elements requested in each component, a forced hierarchical relation between components and combinations thereof. These architecture constraints may be defined by users in order to preserve critical architectural structure they prefer and find beneficial. For example, the maximal number of elements in a single component may be set to 100. In this case, the computerized method 200 will not untangle SCCs that include more than 100 elements in a single cyclic dependency and completely and these cyclic dependencies may remain in the output architecture."; Not untangling components with cyclic dependencies so that the cyclic dependencies remain in the output architecture reads on the device or the server unable to resolve circular references.).
Goldstein teaches not untangling components with cyclic dependencies so that the cyclic dependencies remain in the output architecture in order to preserve critical architectural structure as specified by the user (Column 6, lines 2-13, "Computerized method 100 that creates the set of rearranged components 220 is configured to take into account constraints 212 that may be defined by users for example. In this case the output rearranged components 230 might include cyclic dependencies due to the constraints included 212.  For example, users may define unmovable elements, minimal and maximal number of elements requested in each component, a forced hierarchical relation between components and combinations thereof. These architecture constraints may be defined by users in order to preserve critical architectural structure they prefer and find beneficial.").
Mohan, Rahman, and Goldstein are considered to be analogous to the claimed invention because they are in the same field of software systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mohan in view of Rahman to incorporate the teachings of Goldstein to not untangle components with cyclic dependencies so that the cyclic dependencies remain in the output architecture.  Doing so would allow for preserving critical architectural structure as specified by the user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Boggs whose telephone number is (571)272-2968. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES BOGGS/           Examiner, Art Unit 2657                                                                                                                                                                                             
/DANIEL C WASHBURN/           Supervisory Patent Examiner, Art Unit 2657